EXECUTION VERSION

INCREMENTAL TERM LOAN B-2 AMENDMENT

INCREMENTAL TERM LOAN B-2 AMENDMENT, dated as of June 10, 2015 (this
“Amendment”), among SBA SENIOR FINANCE II LLC (the “Borrower”), the INCREMENTAL
TRANCHE B-2 TERM LENDERS (as defined below) and TORONTO DOMINION (TEXAS) LLC, as
administrative agent (the “Administrative Agent”).  CITIGROUP GLOBAL MARKETS
INC. is acting as exclusive lead arranger (the “Lead Arranger”), CITIGROUP
GLOBAL MARKETS INC., BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, TD
SECURITIES (USA) LLC, WELLS FARGO SECURITIES, LLC, MIZUHO BANK, LTD. and
DEUTSCHE BANK SECURITIES INC. are acting as bookrunners (the “Bookrunners”),
BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA) LLC, WELLS
FARGO SECURITIES, LLC, MIZUHO BANK, LTD. and DEUTSCHE BANK SECURITIES INC. are
acting as documentation agents, and CITIGROUP GLOBAL MARKETS INC. is acting as
exclusive syndication agent, in connection with the Incremental Tranche B-2 Term
Loans referred to below.

RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 5, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities from time to time
parties thereto (collectively, the “Lenders”) and the Administrative Agent.

WHEREAS, the Borrower has (a) delivered an Incremental Term Loan Notice to the
Administrative Agent pursuant to Section 2.20(a) of the Credit Agreement
requesting Incremental Term Loans in an aggregate principal amount of
$500,000,000 (the “Incremental Tranche B-2 Term Loans”) and (b) requested that
the Credit Agreement be amended as set forth herein pursuant to Section 2.20(c)
of the Credit Agreement without additional consent or approval of the Lenders.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Tranche B-2 Term Lender” (each, an “Incremental Tranche B-2 Term
Lender”) has agreed severally, on the terms and conditions set forth herein and
in the Credit Agreement, to provide a portion of the Incremental Tranche B-2
Term Loans and to become, if not already, a Lender for all purposes under the
Credit Agreement.

The parties hereto therefore agree as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.

SECTION2.Incremental Tranche B-2 Term Loans.  (a) Subject to and upon the terms
and conditions set forth herein, each Incremental Tranche B-2 Term Lender party
hereto severally agrees to make, on the Incremental Tranche B-2 Facility
Effective Date (as defined below), an Incremental Tranche B-2 Term Loan in U.S.
dollars to the Borrower in an amount



--------------------------------------------------------------------------------

 

equal to the commitment amount set forth next to such Incremental Tranche B-2
Term Lender’s name in Schedule 1 hereto under the caption “Incremental Tranche
B-2 Term Loan Commitments”.  The Incremental Tranche B-2 Term Loans shall rank
pari passu in right of payment and of security with the Term Loans made prior to
the date hereof and shall have the same terms thereof, except as expressly set
forth herein or in the Credit Agreement.  Except as expressly set forth herein
or in the Credit Agreement, the Incremental Tranche B-2 Term Loans shall be
“Loans”, “Term Loans” and “Incremental Term Loans”, and the Incremental Tranche
B-2 Term Lenders shall be “Lenders” and “Term Lenders”, for all purposes of the
Credit Agreement and the other Loan Documents.  The Incremental Tranche B-2 Term
Loans may be repaid or prepaid in accordance with the provisions of the Credit
Agreement and this Amendment, but once repaid or prepaid may not be reborrowed. 

(b)Use of Proceeds.  The Incremental Tranche B-2 Term Loans shall be used to (i)
refinance all or a portion of outstanding Revolving Credit Loans and (ii) pay
certain fees and expenses incurred in connection with the foregoing, with any
remaining proceeds being used for general corporate purposes, including
distributions to SBA Senior Finance.

SECTION 3.Applicable Margin.  As used in the Credit Agreement, “Applicable
Margin” shall, with respect to the Incremental Tranche B-2 Term Loans, be deemed
to mean (a) 1.50% in the case of Base Rate Loans and (b) 2.50% in the case of
Eurodollar Loans.

SECTION 4.Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as of the Incremental Tranche B-2 Facility Effective Date as set forth
below.

(a)Amendments to Section 1.1 (Defined Terms).  Section 1.1 of the Credit
Agreement is hereby amended as of the Incremental Tranche B-2 Facility Effective
Date as follows:

(i)by adding the following definitions in appropriate alphabetical order:

“Incremental Term Loan B-2 Amendment”:    the Incremental Term Loan B-2
Amendment, dated the Incremental Tranche B-2 Facility Effective Date, among the
Borrower, the Incremental Tranche B-2 Term Lenders and the Administrative Agent.

“Incremental Tranche B-2 Facility Effective Date”:    June 10, 2015.

“Incremental Tranche B-2 Term Lenders”:    the collective reference to each
Lender that holds an Incremental Tranche B-2 Term Loan.

“Incremental Tranche B-2 Term Loans”:    as defined in the Incremental Term Loan
B Amendment.

(ii)by amending the definition of “Base Rate” by replacing the last sentence
thereof with the following sentence:

“Notwithstanding the foregoing, the Base Rate for (i) any Initial Term Loan will
be deemed to be 2.00% per annum if the Base Rate determined pursuant to this
definition would otherwise be less than 2.00% per annum, (ii) any Incremental
Tranche B Term Loan made on the



3

--------------------------------------------------------------------------------

 

Incremental Tranche B Facility Effective Date will be deemed to be 2.00% per
annum if the Base Rate determined pursuant to this definition would otherwise be
less than 2.00% per annum, (iii) any Incremental Tranche B-1 Term Loan made on
the Second Amendment and Restatement Effective Date will be deemed to be 1.75%
per annum if the Base Rate determined pursuant to this definition would
otherwise be less than 1.75% per annum and (iv) any Incremental Tranche B-2 Term
Loan made on the Incremental Tranche B-2 Facility Effective Date will be deemed
to be 1.75% per annum if the Base Rate determined pursuant to this definition
would otherwise be less than 1.75% per annum.”

(iii)by amending the definition of “Eurodollar Rate” by replacing the last
sentence thereof with the following sentence:

“Notwithstanding the foregoing, the Eurodollar Rate for (i) any Initial Term
Loan, with respect to any applicable Interest Period, will be deemed to be 1.00%
per annum if the Eurodollar Rate for such Interest Period determined pursuant to
this definition would otherwise be less than 1.00% per annum, (ii) any
Incremental Tranche B Term Loan made on the Incremental Tranche B Facility
Effective Date, with respect to any applicable Interest Period, will be deemed
to be 1.00% per annum if the Eurodollar Rate for such Interest Period determined
pursuant to this definition would otherwise be less than 1.00% per annum, (iii)
any Incremental Tranche B-1 Term Loan made on the Second Amendment and
Restatement Effective Date, with respect to any applicable Interest Period, will
be deemed to be 0.75% per annum if the Eurodollar Rate for such Interest Period
determined pursuant to this definition would otherwise be less than 0.75% per
annum and (iv) any Incremental Tranche B-2 Term Loan made on the Incremental
Tranche B-2 Facility Effective Date, with respect to any applicable Interest
Period, will be deemed to be 0.75% per annum if the Eurodollar Rate for such
Interest Period determined pursuant to this definition would otherwise be less
than 0.75% per annum.”

(iv)by amending the definition of “Loan Documents” by inserting “, the
Incremental Term Loan B-2 Amendment” immediately after the words “the Sixth
Amendment” in the definition thereof.

(v)by amending and restating the definition of “Term Loan Maturity Date” in its
entirety as follows:

“Term Loan Maturity Date”:    (a) with respect to the Term Loans (other than the
Incremental Term Loans), June 30, 2018, (b) with respect to the Incremental
Tranche A Term Loans, May 9, 2017, (c) with respect to the Incremental Tranche B
Term Loans, September 28, 2019, (d) with respect to the Incremental Tranche B-1
Term Loans, March 24, 2021 and (e) with respect to the Incremental Tranche B-2
Term Loans, June 10, 2022.

(vi)by amending and restating the definition of “Term Percentage” in its
entirety as follows:

“Term Percentage”:  as to (i) any Initial Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s Initial
Term Loans then outstanding constitutes of the aggregate unpaid principal amount
of the Initial Term Loans then outstanding, (ii) any Incremental Tranche A Term
Lender at any time, the percentage which the aggregate



4

--------------------------------------------------------------------------------

 

unpaid principal amount of such Lender’s Incremental Tranche A Term Loans then
outstanding constitutes of the aggregate unpaid principal amount of Incremental
Tranche A Term Loans then outstanding, (iii) any Incremental Tranche B Term
Lender at any time, the percentage which the aggregate unpaid principal amount
of such Lender’s Incremental Tranche B Term Loans then outstanding constitutes
of the aggregate unpaid principal amount of Incremental Tranche B Term Loans
then outstanding, (iv) any Incremental Tranche B-1 Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s
Incremental Tranche B-1 Term Loans then outstanding constitutes of the aggregate
unpaid principal amount of Incremental Tranche B-1 Term Loans then outstanding
and (v) any Incremental Tranche B-2 Term Lender at any time, the percentage
which the aggregate unpaid principal amount of such Lender’s Incremental Tranche
B-2 Term Loans then outstanding constitutes of the aggregate unpaid principal
amount of Incremental Tranche B-2 Term Loans then outstanding.

(b)Amendment to Section 2.3 (Repayment of Loans; Evidence of Debt).  Section
2.3(a)(i) of the Credit Agreement is hereby amended as of the Incremental
Tranche B-2 Facility Effective Date by adding the following new clause
(E)  immediately prior to the last sentence thereof:

“(E)The Incremental Tranche B-2 Term Loans of each Incremental Tranche B-2 Term
Lender shall be repayable on the last day of each March, June, September and
December (commencing in September 2015) in an amount equal to the product of (x)
such Incremental Tranche B-2 Term Lender’s applicable Term Percentage multiplied
by (y) an amount equal to 0.250% of the aggregate principal amount of the
Incremental Tranche B-2 Term Loans on the Incremental Tranche B-2 Facility
Effective Date.” 

(c)Amendments to Section 2.6 (Optional Prepayments).  Section 2.6 of the Credit
Agreement is hereby amended as of the Incremental Tranche B-2 Facility Effective
Date as follows:

(i)by deleting the parenthetical phrase in the first sentence of paragraph (a)
thereof in its entirety and replacing it with the following:

“(except in the case of Term Loans as otherwise provided in paragraphs (b), (c),
(d) and (f) below)”

(ii)by adding the following new paragraph (f) at the end thereof:

“(f)  Any (i) optional prepayment of the Incremental Tranche B-2 Term Loans
using proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B-2 Term Loans on the date of such prepayment with the
primary purpose of refinancing Incremental Tranche B-2 Term Loans at a lower
interest rate or (ii) repricing of the Incremental Tranche B-2 Term Loans
pursuant to an amendment to this Agreement resulting in the interest rate
payable thereon on the date of such amendment being lower than the Eurodollar
Rate on the date immediately prior to such amendment plus the Applicable Margin
with respect to the Incremental Tranche B-2 Term Loans on the date



5

--------------------------------------------------------------------------------

 

immediately prior to such amendment, shall be accompanied by a prepayment fee
equal to 1.00% of the aggregate principal amount of such prepayment (or, in the
case of clause (ii) above, of the aggregate amount of Incremental Tranche B-2
Term Loans outstanding immediately prior to such amendment) if made on or prior
to the six month anniversary of the Incremental Tranche B-2 Facility Effective
Date.”

(d)Amendment to Section 2.20 (Incremental Term Loans).  Section 2.20(b)(v) of
the Credit Agreement is hereby amended as of the Incremental Tranche B-2
Facility Effective Date by “and” immediately before clause (C) thereof and
including “,” in lieu thereof, and including the following as a new clause (D):

“(D) if the Incremental Term Margin exceeds the total yield for the Incremental
Tranche B-2 Term Loans (including any upfront fees, any interest rate floors,
and any OID, with upfront fees and OID being equated to interest rates as
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity, but excluding any arrangement, underwriting or similar fee
paid by the Borrower) by more than 50 basis points, then the Applicable Margin
for the Incremental Tranche B-2 Term Loans shall be increased to equal the
Incremental Term Margin minus 50 basis points; provided that this clause (D)
shall not apply to any Incremental Term Loans with a final maturity occurring
more than 2 years after the Term Loan Maturity Date applicable to Incremental
Tranche B-2 Term Loans.”

SECTION 5.Repayment of Incremental Tranche B-2 Term Loans.  The Borrower agrees
to repay to the Administrative Agent, for the benefit of each Incremental
Tranche B-2 Term Lender, the Incremental Tranche B-2 Term Loans in accordance
with Section 2.3 of the Credit Agreement, as amended hereby.

SECTION 6.Representations and Warranties; No Default.  The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

SECTION 7.Conditions to Effectiveness.  This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Incremental Tranche B-2 Facility Effective Date”):

(a)receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower, the other Loan Parties party to the Guarantee and
Collateral Agreement (the Borrower and such Loan Parties, collectively, the
“Reaffirming Parties”) and each Incremental Tranche B-2 Term Lender;

(b)receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached to the Credit Agreement as Exhibit C thereto;





6

--------------------------------------------------------------------------------

 

(c)(i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties of each Loan Party set
forth in the Loan Documents (except in the case of any such representation and
warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such earlier
date) and (ii) there being no Default or Event of Default in existence at the
time of, or after giving effect to, this Amendment;

(d)the payment of all fees and out of pocket expenses due to the Administrative
Agent, the Lead Arranger, the Bookrunners and the Lenders or the receipt by the
Administrative Agent of authorization from the Borrower to deduct such fees and
expenses from the proceeds of the initial fundings under the Incremental Tranche
B-2 Term Loans;

(e)receipt by the Administrative Agent of the legal opinions of Greenberg
Traurig, P.A. and Thomas P. Hunt, Esq., substantially in the forms attached
hereto as Exhibit A-1 and Exhibit A-2, respectively;

(f)receipt by the Administrative Agent of a certificate from the chief financial
officer from the Borrower (or other senior executive officer of the Borrower
satisfactory to the Administrative Agent) in form and substance reasonably
satisfactory to the Administrative Agent certifying as to the solvency of the
Borrower and its Subsidiaries considered as a whole after giving effect to the
Incremental Tranche B-2 Term Loans;

(g)compliance by the Borrower with the financial covenants contained in the
Credit Agreement and receipt by the Administrative Agent of a certificate of a
Responsible Officer in a form reasonably satisfactory to the Administrative
Agent certifying that the Borrower shall be in compliance with the financial
covenants in Section 7.1 of the Credit Agreement, in each case, on a pro forma
basis after giving effect to the Incremental Tranche B-2 Term Loans;

(h)(i) receipt by the Administrative Agent of (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Parent and its subsidiaries, for the three most recently completed fiscal years
ended at least 90 days before the Incremental Tranche B-2 Facility Effective
Date and (b) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Parent and its subsidiaries,
for each subsequent fiscal quarter ended at least 45 days before the Incremental
Tranche B-2 Facility Effective Date; provided that filing of the required
financial statements on form 10-K and form 10-Q by Parent will satisfy the
foregoing requirements and (ii) there shall not have been any material adverse
change in the consolidated financial condition of Parent, the Borrower and their
subsidiaries from that reflected in such consolidated financial statements; and

(i)the Administrative Agent shall have received, at least 5 days prior to the
Incremental Tranche B-2 Facility Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

SECTION 8.Acknowledgment of Incremental Tranche B-2 Term Lenders.  Each
Incremental Tranche B-2 Term Lender expressly acknowledges that neither the
Administrative Agent, the Lead Arranger, the Bookrunners nor any of their
respective affiliates and their



7

--------------------------------------------------------------------------------

 

respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each an “Agent”) have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of any Loan Party or any affiliate of any Loan Party,
shall be deemed to constitute any representation or warranty by any Agent to any
Incremental Tranche B-2 Term Lender.  Each Incremental Tranche B-2 Term Lender
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to provide its Incremental Tranche B-2 Term Loans hereunder and enter
into this Amendment.  Each Incremental Tranche B-2 Term Lender also represents
that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Each Incremental
Tranche B-2 Term Lender hereby (a) confirms that it has received a copy of the
Credit Agreement, each other Loan Document and such other documents and
information as it deems appropriate to make its decision to enter into this
Amendment, (b) agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder with respect to its Incremental Tranche B-2
Term Loans and that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (c) irrevocably designates and appoints the Agents
as the agents of such Incremental Tranche B-2 Term Lender under the Credit
Agreement and the other Loan Documents, and each Incremental Tranche B-2 Term
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of the Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and (d)
specifies as its lending office and address for notices the offices designated
by it to the Administrative Agent prior to the date hereof.

SECTION 9.Effect on the Loan Documents; Miscellaneous.  Except as expressly
provided herein or in the Credit Agreement, (a) the Incremental Tranche B-2 Term
Loans shall be subject to the provisions of the Credit Agreement and the other
Loan Documents that apply to “Loans”, “Term Loans” and “Incremental Term Loans”
thereunder and (b) all of the terms and provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect.  This
Amendment shall constitute an Incremental Term Loan Amendment and a Loan
Document for all purposes of the Credit Agreement and the other Loan
Documents.  Provisions of this Amendment are deemed incorporated into the Credit
Agreement as if fully set forth therein. 

SECTION 10.Expenses.  The Borrower shall pay and reimburse the Administrative
Agent and the Lead Arranger for all reasonable out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent in each applicable jurisdiction.





8

--------------------------------------------------------------------------------

 

SECTION 11.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 12.Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 13.Reaffirmation.  Each of the Reaffirming Parties hereby:

(a)consents to this Amendment and the transactions related thereto and hereby
confirms its guarantees, pledges, grants of security interests, acknowledgments,
obligations and consents under the Guarantee and Collateral Agreement and the
other Security Documents and Loan Documents to which it is a party and agrees
that notwithstanding the effectiveness of this Amendment and the consummation of
the transactions related thereto, such guarantees, pledges, grants of security
interests, acknowledgments, obligations and consents shall be, and continue to
be, in full force and effect;

(b)ratifies the Security Documents and the other Loan Documents to which it is a
party;

(c)confirms that all of the Liens and security interests created and arising
under the Security Documents remain in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority as collateral security for the Obligations, in each case as
existed prior to giving effect to this Amendment;

(d)agrees that each of the representations and warranties made by each
Reaffirming Party in the Security Documents is true and correct as to it in all
material respects on and as of the date hereof (unless any such representation
or warranty expressly relates to a given date, in which case such representation
or warranty was true and correct in all material respects as of such given
date); and

(e)agrees that it shall take any action reasonably requested by the
Administrative Agent in order to confirm or effect the intent of this Amendment.

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA COMMUNICATIONS CORPORATION

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA NETWORK SERVICES, LLC (F/K/A SBA NETWORK SERVICES, INC.)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA PUERTO RICO, LLC (F/K/A SBA PUERTO RICO, INC.)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA SENIOR FINANCE, LLC (F/K/A SBA SENIOR FINANCE, INC.)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel



[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

 

SBA SITE MANAGEMENT, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA TELECOMMUNICATIONS, LLC (F/K/A SBA TELECOMMUNICATIONS, INC.)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA TOWERS II LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA TOWERS III LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA TOWERS, LLC (F/K/A SBA TOWERS, INC.)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA LAND, LLC (F/K/A TCO LAND LLC)

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel



[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

 

SBA TRS HOLDCO, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA DAS, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA 2014 PR, INC.

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA HQ, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA MONARCH STEEL, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

SBA STEEL LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel



[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

 

SBA TOWERS VIII, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

MEMPHIS TOWERS, LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

TV6 HOLDINGS LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

OFO LLC

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:  Executive Vice President and General
Counsel

 

 

[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

 

 

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent

By: /s/ Alice Mare
Name:  Alice Mare
Title:  Authorized Signatory

 

 

[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as an Incremental Tranche B-2 Term Lender

By: /s/ Monique Renta
Name:  Monique Renta
Title:  Director and Vice President

 

 

[Signature Page to Incremental Term Loan B-2 Amendment to SBA Senior Finance II
Second A&R CRA]

--------------------------------------------------------------------------------

 

SCHEDULE 1

Incremental Tranche B-2 Term Lender

Incremental Tranche B-2 Term Loan Commitments

Citibank, N.A.

$500,000,000.00

 



 

--------------------------------------------------------------------------------